Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Dynex Capital, Inc. Glen Allen, Virginia We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-22859, 333-10783, 333-10587, 333-35769 and 333-149475) and Form S-8 (Nos. 333-32663, 333-159426 and 333-159427) of Dynex Capital, Inc. of our reports dated March 16, 2011, relating to the consolidated financial statements, and the effectiveness of Dynex Capital, Inc.’s internal control over financial reporting, which appear in this Annual Report on Form 10-K. BDO USA, LLP Richmond, Virginia March 16, 2011
